COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-354-CV


ELIZABETH A. ROHR                                                APPELLANT

                                              V.

RALPH CRAIG SAUNDERS                                               APPELLEE

                                           ----------

            FROM THE 211 TH DISTRICT COURT OF DENTON COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------

      On May 14, 2008, we notified appellant, in accordance with rule of

appellate procedure 42.3(c), that we would dismiss this appeal unless the $175

filing fee was paid. See T EX. R. A PP. P. 42.3(c). Appellant has not paid the

$175 filing fee. See T EX. R. A PP. P. 5, 12.1(b).




      1
          … See T EX. R. A PP. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM

PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: June 5, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in court of appeals).

                                        2